                                                                         i       c:slJC SU,'\ y
                                                                         ! r,r,r1                 1•   n ·, ,·r
                                                                         I       t./\..j~ U,'1-'!J ,;        "-'<   J

                                                                         j~-1 ,i:-,1..._
                                                                         it:     r'f"'f'r)(···1 'ft'
                                                                                         ,,,}; \ . \ t\LL'r hLLD '
                                                                                                           r ., -~                   j


                                                                     ''
UNITED STATES DISTRICT COURT                                             JDOC#:                          _                           :
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                     :! D1~~E- 1-.·11 !:D:
                                                                     I       -   -   --   ---   ---
                                                                                                                        3(tt}?9-~_   1


                                                                                                                                         ,




QUEST SHIPPING LIMITED,
                      Plaintiff,                                                          18 CIVIL 10667 (ER)

                 -against-                                                                      JUDGMENT

THE AMERICAN CLUB, AMERICAN
STEAMPSHIP OWNERS MUTUAL
PROTECTION AND INDEMNITY
ASSOCIATION INC., and SHIPOWNERS
CLAIMS BUREAU INC.,
                       Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated March 18, 2020, Defendants' motion for summary

judgment is GRANTED, and Quest's motion for summary judgment is DENIED; accordingly,

the case is closed.

Dated: New York, New York
       March 18, 2020



                                                                                     RUBY J. KRAJICK

                                                                                           Clerk of Court
                                                               BY:

                                                                                     ~
                                                                                     DeputyCler
